          Case 1:19-cv-12177-LTS Document 30 Filed 03/06/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
__________________________________________
COMMONWEALTH OF MASSACHUSETTS                    )
                                                 )
                               Plaintiffs,       )
v.                                               ) Civil Action No. 19-12177-LTS
                                                 )
UNITED STATES DEPARTMENT OF                      )
EDUCATION and ELISABETH DEVOS, in                )
Her official capacity as Secretary of Education, )
                                                 )
                               Defendants.       )
                                                 )

              DEFENDANTS’ ASSENTED TO MOTION TO SUBSTITUTE
              ECF NOS. 18, 18-1, AND 18-2 WITH A CORRECTED COPIES

       With the assent of Plaintiff’s counsel, Defendants respectfully seek to replace the

memorandum of law (ECF No. 18) and Exhibits 1 & 2 (ECF Nos. 18-1 and 18-2) that was filed

on January 27, 2020, with corrected copies of the documents. After filing, defense counsel learned

that the copies of a regulation that had been obtained from Westlaw were inaccurate. Defendants

have changed the citations in the brief and obtained copies of the regulation from the official Code

of Federal Regulations. The changes are minimal and not substantive.

       Attached are 1) a corrected copy of ECF No. 18 (Ex. 1); 2) a corrected copy of ECF No.

18-1 (Ex. 2); and 3) a corrected copy of ECF No. 18-2 (Ex. 3).

                                              Respectfully submitted,

                                              Andrew E. Lelling
                                              United States Attorney

                                      By:     /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              1 Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3111
Dated: March 6, 2020                          annapurrna.balakrishna@usdoj.gov
